SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-27702 Bank of South Carolina Corporation (Exact name of registrant issuer as specified in its charter) South Carolina 57-1021355 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 256 Meeting Street, Charleston, SC 29401 (Address of principal executive offices) (843) 724-1500 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Company Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 7, 2011 there were 4,444,940 Common Shares outstanding. Table of Contents BANK OF SOUTH CAROLINA CORPORATION Report on Form 10-Q for quarter ended September 30, 2011 Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 3 Consolidated Statements of Income - Three months ended September 30, 2011 and 2010 4 Consolidated Statements of Income – Nine months ended September 30, 2011 and 2010 5 Consolidated Statements of Shareholders’ Equity and Comprehensive Income - Nine months ended September 30, 2011 and 2010 6 Consolidated Statements of Cash Flows - Nine months ended September 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Off-Balance Sheet Arrangements 40 Liquidity 41 Capital Resources 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Removed and Reserved 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signatures 44 Certifications 45 2 PART I - ITEM 1 - FINANCIAL STATEMENTS BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS Assets: (Unaudited) September 30, 2011 (Audited) December 31, 2010 Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold - Investment securities available for sale Mortgage loans to be sold Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders' Equity: Deposits: Non-interest bearing demand $ $ Interest bearing demand Money market accounts Certificates of deposit $100,000 and over Other time deposits Other savings deposits Total deposits Short-term borrowings Accrued interest payable and other liabilities Total liabilities Common Stock - No par value; 12,000,000 shares authorized; Shares issued 4,664,391 at September 30, 2011 and 4,649,317 at December 31, 2010; Shares outstanding 4,444,940 at September 30, 2011 and 4,429,866 shares at December 31, 2010 - - Additional paid in capital Retained earnings Treasury stock – 219,451 shares at September 30, 2011 and December 31, 2010 ) ) Accumulated other comprehensive income, net of income taxes Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements 3 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended September 30, Interest and fee income Interest and fees on loans $ $ Interest and dividends on investment securities Other interest income Total interest and fee income Interest expense Interest on deposits Interest on short-term borrowings - 82 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges, fees and commissions Mortgage banking income Gain on sale of securities - Loss on other real estate owned - ) Other non-interest income Total other income Other expense Salaries and employee benefits Net occupancy expense Other operating expenses Total other expense Income before income tax expense Income tax expense Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding Basic Diluted Cash Dividend Per Share $ $ See accompanying notes to consolidated financial statements 4 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine months Ended September 30, Interest and fee income Interest and fees on loans $ $ Interest and dividends on investment securities Other interest income Total interest and fee income Interest expense Interest on deposits Interest on short-term borrowings - Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Service charges, fees and commissions Mortgage banking income Gain on sale of securities - Loss on other real estate owned - ) Other non-interest income Total other income Other expense Salaries and employee benefits Net occupancy expense Other operating expenses Total other expense Income before income tax expense Income tax expense Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding Basic Diluted Cash Dividend Per Share $ $ See accompanying notes to consolidated financial statements 5 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) FOR NINE MONTHS ENDED SEPTEMBER 30, 2 Common Stock Additional Paid In Capital Retained Earnings Treasury Stock Accumulated Other Comprehensive Income Total December 31, 2009 $
